 



EXHIBIT 10.1
FIRST AMENDMENT TO THE
HOLLY CORPORATION LONG-TERM INCENTIVE COMPENSATION PLAN
As Amended and Restated
(Formerly designated the Holly Corporation 2000 Stock Option Plan)
     THIS FIRST AMENDMENT is effective May 10, 2005 and is made by Holly
Corporation (the “Company”).
W  I  T  N  E  S  S  E  T  H:
     WHEREAS, the board of directors of the Company (the “Board”) adopted the
Holly Corporation Long-Term Incentive Compensation Plan, as amended and restated
(formerly designated the Holly Corporation 2000 Stock Option Plan), effective as
of December 12, 2002 (the “Plan”);
     WHEREAS, Section 10(f) of the Plan provides that the Plan may be amended by
the Board without approval of the stockholders of the Company, except that any
amendment to the Plan of which approval of the stockholders is required by any
federal or state law or regulation or the rules of any stock exchange on which
the shares of the Company are listed or quoted must be approved by the
stockholders of the Company; and
     WHEREAS, the Board desires to amend the Plan to provide that a Performance
Award granted under the Plan may include a right to receive cash and/or other
consideration other than shares of the common stock of the Company.
     NOW, THEREFORE, Section 2(q) of the Plan is hereby amended in its entirety
to read as follows:
     (q) “Performance Award” means a right granted to a Participant under
Section 8 hereof to receive cash and/or other consideration other than Shares
based on performance conditions, as provided in Section 8, measured over a
period of not less than one year nor more than 10 years.
     NOW, THEREFORE, be it further provided that, except as provided above, the
Plan shall continue to be read in its current state.
     IN WITNESS WHEREOF, this First Amendment has been executed by a duly
authorized officer of the Company as of the date specified below and effective
as set forth herein.

         
 
HOLLY CORPORATION    
 
     a Delaware corporation    
 
       
 
By:  /s/ W. John Glancy    
 
       
 
Name: W. John Glancy    
 
       
 
Title: Senior Vice President and General Counsel    
 
       
 
Date: as of May 10, 2005    



 